Case 3:18-cv-01466-MAB Document 106 Filed 12/04/20 Page 1 of 3 Page ID #1218




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DIENNA M. LASH,                               )
                                               )
                      Plaintiff,               )
                                               )
 vs.                                           )   Case No. 3:18-CV-01466-MAB
                                               )
 HARESH MOTWANI, ET AL.,                       )
                                               )
                      Defendants.              )


                            MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       Plaintiff Dienna M. Lash filed this action on August 2, 2018 against several

Defendants alleging medical malpractice in the treatment of Decedent, Mr. Glenn Lash

(Doc. 1). Presently before the Court is Defendant Dr. Robert Panico’s motion for summary

judgment, filed on July 15, 2020 (Doc. 79). Plaintiff Dienna M. Lash filed a response on

August 17, 2020 (Doc. 84). For the reasons set forth below, Defendant Panico’s motion for

summary judgment is granted.

       Summary judgment is appropriate where “the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” FED. R. CIV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). The moving party bears the burden of establishing that no material facts are

in genuine dispute; any doubt as to the existence of a genuine issue must be resolved

against the moving party. Adickes v. S.H. Kress & Co., 398 U.S. 144, 160 (1970); Lawrence v.

                                        Page 1 of 3
Case 3:18-cv-01466-MAB Document 106 Filed 12/04/20 Page 2 of 3 Page ID #1219




Kenosha Cty., 391 F.3d 837, 841 (7th Cir. 2004).

       Once the moving party sets forth the basis for summary judgment, the burden then

shifts to the nonmoving party who must go beyond mere allegations and offer specific

facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P. 56(e); see Celotex,

477 U.S. at 232-24. In determining whether a genuine issue of fact exists, the Court must

view the evidence and draw all reasonable inferences in favor of the non-movant.

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). However, “[i]nferences that rely upon speculation or

conjecture are insufficient.” Armato v. Grounds, 766 F.3d 713, 719 (7th Cir. 2014). “Where

the record taken as a whole could not lead a rational trier of fact to find for the non-

moving party, there is no ‘genuine issue for trial.” Id. (citation omitted).

       In order for Plaintiff to succeed in an Illinois-based medical malpractice case,

Plaintiff must establish 1) the standard of care against which the defendant physician's

conduct is measured, 2) that the defendant physician deviated from this standard of care,

and 3) that the deviation resulted in the plaintiff’s injury. Murphy v. U.S., No. 3:08-cv-

00745-JPG-PMF, 2011 WL 1102873 *2 (S.D. Ill. Feb. 15, 2011) (internal citations omitted).

“Unless the physician's negligence is so grossly apparent or the treatment so common as

to be within the everyday knowledge of a layperson, expert medical testimony is

required to establish the standard of care and the defendant physician’s deviation from

that standard.” Id.

       Defendant Panico asserts that Plaintiff lacks expert testimony and expert opinion

to establish that Defendant Panico deviated from the standard of care. Additionally,
                                           Page 2 of 3
Case 3:18-cv-01466-MAB Document 106 Filed 12/04/20 Page 3 of 3 Page ID #1220




Plaintiff has not presented evidence that Dr. Panico or his actions were the proximate

cause of Mr. Lash’s death (Doc. 79). Plaintiff agrees that there is no evidence in the record

that Defendant Panico contributed to Mr. Lash’s death, detailing that one of Plaintiff’s

experts, Dr. Finley Brown did not offer testimony linking any alleged wrongs or standard

of care deviations by Defendant Panico to the issues in this case (Doc. 79-6, p. 18).

Additionally, Plaintiff highlights that in July 2020, the remaining Defendants served

expert disclosures and none of the expert reports suggest that Defendant Panico breached

the standard of care (Doc. 84, p. 2). Therefore, Plaintiff does not oppose Defendant

Panico’s motion for summary judgment.

       For aforementioned reasons, Defendant Panico’s motion for summary judgment

is GRANTED (Doc. 79). Defendant Panico is DISMISSED with prejudice. Defendant

Sparta Community Hospital District’s motion for summary judgment along with

Defendant Haresh Motwani’s motion for summary judgment remain under advisement.

       IT IS SO ORDERED.

       DATED: December 4, 2020
                                                  s/ Mark A. Beatty
                                                  MARK A. BEATTY
                                                  United States Magistrate Judge




                                         Page 3 of 3
